UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                      No. 17-3406


                            Lopez-Bonilla v. Attorney General
                            (A208-380-773 & A208-380-774)



                                        ORDER


       At the direction of the Court the opinion and judgment entered on March 20, 2019
are hereby VACATED and an amended opinion and judgment will be issued.

For the Court,

s/ Patricia S. Dodszuweit

Clerk



Date: March 21, 2019
PDB/cc: All Counsel of Record